Citation Nr: 1545904	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  07-17 387	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertensive heart disease / left ventricular hypertrophy (LVH), to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 and from May 1972 to July 1990.

Theis matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in regard to his claim for hypertensive heart disease / left ventricular hypertrophy.

The claim for hypertensive heart disease / left ventricular hypertrophy was most recently remanded by the Board in November 2013. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's bilateral (left and right ear) hearing loss and tinnitus are as likely as not the result of noise exposure and consequent injury, i.e., acoustic trauma, during his military service.

2. Resolving the benefit of the doubt in favor of the Veteran, he has had a diagnosis of hypertensive heart disease / LVN during the pendency of his claim.

3. The Veteran's hypertensive heart disease / LVN is etiologically related to his service-connected hypertension. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2. The criteria for service connection for hypertensive heart disease / left ventricular hypertrophy, on a secondary basis, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2015). 

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Certain chronic diseases, such as hearing loss, as an organic disease of the nervous system, are presumed to have been incurred in, or aggravated by, service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus. In regard to element (1) of the service connection criteria, current disability, audiometric testing done at the Veteran's July 2014 University of Florida audiological evaluation reflects that the Veteran has hearing loss for VA purposes. See 38 C.F.R. § 3.385. The Veteran has also reported tinnitus. August 2008 VA treatment records. A current disability is established.

In regard to element (2), in-service incurrence, the Board concludes that the evidence supports a finding that the Veteran experienced noise exposure in service. His DD-214 shows that his military occupational specialty was tracked vehicle mechanic. In addition, the Veteran credibly testified regarding noise exposure during his military service. An in-service incurrence is established.

The only question left to answer is whether there is evidence showing a causal relationship between the Veteran's in-service noise exposure and his current hearing loss. The Veteran has credibly testified that his hearing loss and tinnitus began during his years in active military service and have continued in the same way until now.

Therefore, the Board is left with the credible testimony of the Veteran that he has experienced problems with his hearing and tinnitus ever since his military service. Given this credible testimony, the Board finds that the evidence is at least in equipoise as to the element of causal relationship. As such, the Board finds that service connection for hearing loss and tinnitus is warranted.

Hypertensive Heart Disease / Left Ventricular Hypertrophy (LVH)

The Veteran was provided a VA medical examination in October 2011 in connection with his claim for hypertension. That examiner opined that the Veteran's LVH was due to the Veteran's hypertension. The examiner stated that the Veteran had LVH in 2000. The examiner further noted a diagnosis of hypertensive heart disease in March 2000. The examiner opined that the Veteran's hypertensive heart disease was due to his hypertension. The examiner noted that the Veteran's cardiac hypertrophy was shown by echocardiogram in May 2000. 

The Veteran was provided with a VA medical addendum opinion in January 2014. That examiner concluded that the Veteran's most recent echocardiogram in November 2010 did not find LVH but noted that there was evidence of LVH after 2005. 

The Veteran was provided with an additional VA medical addendum opinion in July 2014. That clinician concluded that the Veteran's claimed hypertensive heart disease / LVH was currently not presented based upon the most recent echocardiogram. The clinician opined that the Veteran's claimed hypertensive heart disease / LVH was at least as likely as not proximately due to or the result of the Veteran's service-connected hypertension. The clinician stated that the Veteran's claimed hypertensive heart disease / LVH had not been present after January 2005. The clinician noted that the Veteran's hypertensive heart disease was currently in remission. The clinician opined that "[h]ypertensive heart disease / LVH is established in the Veteran, and will reappear when his blood pressure is less well controlled and places a strain on the left side of his heart."

When a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). If a claimant is diagnosed with a disability, and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service. The question of severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation", "rating", and "service connection" as although related, each having a distinct meaning as specified by Congress). 

In light of the conflicting medical evidence as to whether the Veteran has had hypertensive heart disease / LVH during the pendency of the claim and the holdings in McClain and Ferenc, the Board finds that the appellant meets the criteria for service connection. At the very least, there is an approximate balance of informed evidence both for and against the claim that the Veteran has had hypertensive heart disease / LVH during the pendency of his claim. Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the claim will be decided on that basis. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, service connection for hypertensive heart disease / left ventricular hypertrophy is warranted; and to that extent, the appeal is allowed.

As noted, the Board expresses no opinion as to the severity of the cardiac disorder. The RO will assign an appropriate disability rating in accordance with VA's 
Schedule for Rating Disabilities. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for hypertensive heart disease / left ventricular hypertrophy is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


